Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8, 11-13, 15-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-11, 14-15, and 17 of copending Application No. 17579418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘418 discloses a downhole valve/tool, a first nozzle, a first release member that comprises a retainer ring with an outer ring portion and a tab in one species/embodiment, a first release member that comprises a garter spring or an O-ring in another species/embodiment, the nozzle is disposed within an orifice of the housing of the valve/tool, and the release member has a corresponding release threshold to remove the first nozzle from the housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 18 is objected to because of the following informalities: in line 1, it is suggested to insert the article --the-- before the word “nozzle” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 16 line 5, it is not clear how the seal groove prevents flow. For examination purposes, examiner assumes that a seal is positioned in the seal groove and the seal prevents flow between the body in the housing.
The corresponding depending claim(s) of the indefinite claim(s) that have been rejected under 35 USC 112(b) as described above is/are also considered to be indefinite since the corresponding depending claim(s) depend(s) from the indefinite claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US7735582.
Regarding independent claim 1, Smith discloses, in Figures 3, 6, 6A, 7A-7C, 8A-8C, 
A nozzle assembly (Smith; Fig. 3, 6, 6A, 7A-7C, 8A-8C; the assembly of nozzle insert 300 with corresponding components that help to secure and seal the nozzle insert 300 within any receiving device such as an earth-boring tool/bit 605; col. 10:22-32 any receiving device) for a downhole tool (Smith; earth boring tool/bit 605), comprising an orifice (Smith; aperture 610) in a housing (Smith; the housing of the earth boring tool/bit 605) of the downhole tool, the orifice having a housing groove (Smith; annular recess 620); a nozzle (Smith; nozzle insert 300) insertable into the orifice, the nozzle including a nozzle groove (Smith; substantially circumferential, annular cutout/groove 330); and a release member (Smith; resilient split ring 625 with a split/gap 632) having a first portion (Smith; Fig. 7C; the radially-outer portion of resilient split ring 625 that extends into the annular recess 620) and a second portion (Smith; Fig. 7C; the radially-inner portion of resilient split ring 625 that extends into the annular cutout/groove 330), the release member securing the nozzle to the housing by disposing the first portion in the housing groove and the second portion in the nozzle groove (Smith; Fig. 7C); wherein the first portion is removable from the second portion upon applying a force to the nozzle above a release threshold (Smith; Fig. 7C; the resilient split ring 625 will shear apart in the longitudinal direction from a longitudinal force when the nozzle insert 300 is longitudinally displaced out of the aperture 610 in the direction away from annular shoulder 635 and when the resilient split ring 625 has not yet been removed from the annular recess 620 and the annular cutout/groove 330).

Regarding claim 2, Smith discloses The nozzle assembly of claim 1, wherein the orifice (Smith; aperture 610 with a cylindrical wall) includes a cylindrical inner wall and the nozzle (Smith; nozzle insert 300 with a cylindrical body) comprises a cylindrical body, wherein an outer diameter of the cylindrical body is substantially equal to an inner diameter of the inner wall (Smith; Fig. 7C).

Regarding claim 3, Smith discloses The nozzle assembly of claim 2, wherein the nozzle groove extends circumferentially around an outer surface (Smith; nozzle insert 300 with an outer surface of the cylindrical body) of the cylindrical body and the housing groove extends circumferentially around the inner wall of the orifice (Smith; Fig. 7C).

Regarding claim 4, Smith discloses The nozzle assembly of claim 1, wherein applying the force to the nozzle above the release threshold detaches the nozzle from the housing (Smith; Fig. 7C; the resilient split ring 625 will shear apart in the longitudinal direction from a longitudinal force when the nozzle insert 300 is longitudinally displaced out of the aperture 610 in the direction away from annular shoulder 635 and when the resilient split ring 625 has not yet been removed from the annular recess 620 and the annular cutout/groove 330).

Regarding claim 7, Smith discloses The nozzle assembly of claim 1, wherein the housing groove (Smith; annular recess 620) is at a location radially inward from an outer surface of the downhole tool (Smith; earth boring tool/bit 605 has an outer surface) to protect the release member from a downhole environment (Smith; Fig. 7C).

Regarding independent claim 8, Smith discloses the invention substantially the same as described above in reference to independent claim 1.

Regarding claim 9, Smith discloses the invention substantially the same as described above in reference to claim 2.

Regarding claim 10, Smith discloses the invention substantially the same as described above in reference to claim 3.

Regarding claim 11, Smith discloses the invention substantially the same as described above in reference to claim 4.

Regarding claim 14, Smith discloses the invention substantially the same as described above in reference to claim 7.

Regarding claim 15, Smith discloses The downhole tool of claim 8, wherein the downhole tool is one of: (i) a valve; (ii) a drill bit (Smith; earth boring tool/bit 605); and (iii) a sleeve.

Regarding independent claim 16, Smith discloses the invention substantially the same as described above in reference to independent claims 1 and 8, and
A nozzle (Smith; Fig. 3, 6, 6A, 7A-7C, 8A-8C; nozzle insert 300), comprising: a body (Smith; the body of the nozzle insert 300) having an outlet end (Smith; the outlet end of nozzle insert 300 that faces in the direction of annular shoulder 635); a nozzle groove (Smith; substantially circumferential, annular cutout/groove 330) on a surface of the body for receiving a release member (Smith; resilient split ring 625 with a split/gap 632) to secure the nozzle within a housing (Smith; the housing of the earth boring tool/bit 605); and a seal groove (Smith; annular recess 660 for annular seal 665) for preventing flow between the body and the housing (Smith; annular seal 665 prevents fluid flow).

Regarding claim 17, Smith discloses The nozzle of claim 16, further comprising an O-ring (Smith; annular seal 665 prevents fluid flow) disposed in the seal groove (Smith; annular recess 660 for annular seal 665) to form a seal between the nozzle and the housing to isolate the nozzle groove from the outlet end.

Regarding claim 18, Smith discloses The nozzle of claim 16, wherein the body (Smith; the body of the nozzle insert 300) is cylindrical and nozzle groove (Smith; substantially circumferential, annular cutout/groove 330) and seal groove (Smith; annular recess 660 for annular seal 665) extend circumferentially around the surface of the body.

Regarding claim 19, Smith discloses The nozzle of claim 16, wherein a longitudinal force applied above the release threshold of the release member allows the nozzle to be removed from the housing (Smith; Fig. 7C; the resilient split ring 625 will shear apart in the longitudinal direction from a longitudinal force when the nozzle insert 300 is longitudinally displaced out of the aperture 610 in the direction away from annular shoulder 635 and when the resilient split ring 625 has not yet been removed from the annular recess 620 and the annular cutout/groove 330).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US7735582 in view of Slup et al. US20220243554.
Regarding claim 5, Smith discloses The nozzle assembly of claim 4, wherein the release member is a retainer ring (Smith; resilient split ring 625 with a split/gap 632), the first portion (Smith; Fig. 7C; the radially-outer portion of resilient split ring 625 that extends into the annular recess 620) is an outer ring portion including a gap (Smith; resilient split ring 625 with a split/gap 632) along its circumference and the second portion (Smith; Fig. 7C; the radially-inner portion of resilient split ring 625 that extends into the annular cutout/groove 330) includes from the outer ring portion (Smith; Fig. 7C).
Smith does not disclose the second portion includes a tab extending radially inward from the outer ring portion.
Slup teaches the second portion includes a tab extending radially inward from the outer portion (Slup; Fig. 3A; shear tab 361 with a weakening notch 362).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the second portion as taught by Smith to include a tab extending radially inward as taught by Slup for the purpose of optimizing the shearability of the retainer ring.

Regarding claim 12, modified Smith teaches the invention substantially the same as described above in reference to claim 5.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US7735582 in view of Stoesz et al. US7243728.
Regarding claim 6, Smith discloses The nozzle assembly of claim 4, wherein the release member (Smith; resilient split ring 625 with a split/gap 632) is one of.
Smith does not disclose wherein the release member is one of: (i) a garter spring; and (ii) an O-ring.
Stoesz teaches wherein the release member is one of: (i) a garter spring; and (ii) an O-ring (Stoesz; Fig. 1; o-ring shear member 24).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the resilient split ring 625 as taught by Smith with the o-ring shear member 24 as taught by Stoesz since both are known shearable/frangible retaining and releasing members that obtain the predictable result of providing a temporary coupling/releasing means that cooperate with downhole tools with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 13, modified Smith teaches the invention substantially the same as described above in reference to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snell US20060065395 teaches, in Figure 5B, a split ring 50 that secures a detachable sealed housing 10 within a recess 40 of downhole component 11.
Samuelson et al. US20220228463 teaches a removable nozzle for a downhole valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/29/22